Title: James Madison to Ellen Cutts, 4 January 1834
From: Madison, James
To: Cutts, Ellen


                        
                            
                                Memorandum
                            
                            
                                
                                    
                                
                                January 4, 1834
                            
                        
                        
                        
                        Tell Mary that I am very thankful for her present of Guava Jelly as a soothing for my cold, and that I wish
                            her to be as distinguished among the girls as the Guava is among the Jellies.
                        Tell her also that when I can find a remedy for my Rheumatic fingers I will send her my name written, as in
                            health it would be.
                        
                            
                                
                            
                        
                    